Title: To Benjamin Franklin from Cadet de Vaux, 20 October 1783
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          
            ce 20 8bre 1783
          
          Monsieur Brunier premier Médecin de Monseigneur le dauphin est Venu avec M. Cadet de Vaux pour Se procurer l’honneur de Voir Monsieur franklin. M. Brunier desirant connaitre la maniere d’Electriser de M. Comus Se dispose à y Venir Mercredi. Je lui ai proposé d’accompagner Monsieur franklin, dans le cas où cet arrangement pourait lui convenir.
          En consequence M. Brunier qui est actuellement à la muette Envoyera Savoir demain mardi, Sil peut venir prendre Monsieur franklin Mercredi Sur les 10 heures du matin./.
          M. Cadet de Vaux présente l’assurance de Son très humble respect a Monsieur franklin.
         
          Addressed: a Monsieur / Monsieur franklin Ministre / Plenipotentiaire des Etats unis / à Passy
        